Citation Nr: 1752882	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-08 048	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post fracture and surgery middle finger, right hand.

2.  Entitlement to a disability rating greater than 10 percent for painful surgical scar of middle right finger.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty with the U.S. Navy from December 2003 to January 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a subsequent December 2016 rating decision the RO granted service connection for painful surgical scar of middle right finger associated with status post fracture and surgery middle finger, right hand.  The RO included this issue in the December 2016 Supplemental Statement of the Case (SSOC) -in addition to the increased rating claim on appeal.  The RO indicated that this was considered a partial grant of the benefit sought.  Therefore, the Board finds the RO's inclusion of the scar issue in the December 2016 SSOC indicated to the Veteran and his representative that the issue was properly in appellate status.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As such, the Board has accepted jurisdiction of this claim, as reflected on the title page.

FINDINGS OF FACT

1.  The Veteran's right middle finger fracture injury causes painful limited motion, but does not result in limitation of motion such that there is a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or extension limited by more than or 30 degrees; the disability is not otherwise manifested by arthritis, ankylosis, or analogous to amputation of the finger, or other demonstrated functional impairment of the hand.

2.  The Veteran's service-connected painful surgical scar of middle right finger is superficial and measures 1.0cm x .01cm, but is not unstable, does not exceed an area of 12 square inches (77 sq.cm), does not limit motion or function of the right middle finger, and has no other disabling effect.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for status post fracture and surgery middle finger, right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229 (2016).

2.  The criteria for a disability rating greater than 10 percent for painful surgical scar of middle right finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in a letter dated December 22, 2009.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis for Increased Ratings

The Veteran is seeking a higher disability ratings for his service-connected status post fracture and surgery middle finger, right hand disability and residual surgical scar.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Status Post Fracture and Surgery Middle Finger, Right Hand

The diagnostic codes pertaining to ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, DCs 5216 to 5230.  The preamble to these diagnostic codes provides, in relevant part, that:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed from 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The Veteran's right middle finger disability is currently rated as noncompensably disabling under DC 5229 for limitation of motion of the index or long finger.  Additionally, in a December 2016 rating decision, the AOJ granted a separate evaluation for the scar related to the Veteran's right middle finger surgery.  The Veteran did not appeal the effective date or the evaluation assigned to the scar; accordingly this evaluation is not on appeal and is not addressed herein.

Under DC 5229 a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

In connection with the Veteran's claim is a January 2010 examination report which shows his history of right middle finger disability was briefly summarized.  He reported intermittent pain that occurs daily, but lasts less than an one hour.  He described the pain as sharp with an intensity of 4-5/10 on the pain scale.  The pain is aggravated by activity and relieved by rest.  He states that he has a hard time hyperextending the right middle finger and is "uncomfortable grabbing things."  The Veteran is right hand dominant.  

The Veteran is able to tie shoelaces, fasten buttons, and can pick up a piece of paper and tear it all without difficulty.  On examination of hand dexterity, the Veteran's fingertips of the right hand could approximate the proximal transverse crease of the palm without any distance.  His grip strength was slightly diminished.  The range of motion of the right thumb was normal and all fingers could oppose the tip of the thumb without any distance.  The fingers could also approximate the thumb pad without any distance.  Ranges of motion for the index, long, ring and little fingers were as follows:  PIP flexion to 110 degrees, MCP flexion to 90 degrees, and DIP flexion to 70 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was status post fracture right hand, middle finger and status post surgery with residual scar, which had no effect on his activities of daily living.

Subsequently dated records show periodic evaluation of the Veteran's right middle finger disability.  In general, while he continued to report pain and loss of motion with pressure caused by repetitive movements and weather changes, the clinical findings from these records are not materially different from those reported on prior VA examination.  There is no indication of worsening range of motion or increased functional impairment. 

The most recent VA examination took place in October 2015.  The report indicates that the findings were based on an in-person examination.  However, the examiner reported that neither the VA e-folder or claims file was reviewed, and thus no records were reviewed in conjunction with the examination of the Veteran.  The Veteran's reports of constant pain remained the same.  He also reported that his current job was working with computers and that his fingers hurt after a while from typing.  He also stated that he could not type at speed without significant pain and problems, but denied flare-ups.  

On examination, the Veteran could flex the MCP joint to 80 degrees and extend to 0 degrees.  The PIP joint flexed to 90 degrees with extension to 0 degrees.  There was 50 degrees of flexion of the DIP joint and extension to 0 degrees.  Range of motion itself did not contribute to a functional loss and the Veteran was able to perform repetitive-use testing with at least three repetitions with no additional functional loss or range of motion.  There was no gap between the pad of the thumb and the fingers and also no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was pain on finger flexion and tenderness at the third MCP on pressure on the dorsal base, but otherwise there was no evidence of pain with use of the hand.  Additional factors contributing to disability included less movement than normal and deformity.  Muscle strength testing was normal with 5/5 hand grip.  There was no muscle atrophy or ankylosis.  The Veteran did not use any assistive devices and functioning is not so diminished that he would be equally served with amputation with prosthesis.  X-rays of the right hand revealed no abnormal findings.  

Review of the remainder of the claims file shows few, if any, treatment records pertaining to the Veteran's right middle finger disability have been associated with the claims file since the VA examination.

Based on the preceding evidence, the criteria for a compensable disability rating under DC 5229 for the Veteran's right middle finger are not met.  A higher 10 percent rating would have to show a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  As has been noted, VA examinations throughout the course of the appeal show this has not been demonstrated.  

In addition, neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to a gap of one inch or more between the fingertip and proximal transverse crease of the palm.  Furthermore the range of motion findings show the Veteran consistently has full extension of the right middle finger.  Given that his complaints do not prevent him from achieving substantial measured range of motion they do not support a finding of additional functional loss for higher ratings.  See 38 C.F.R. § 4.71, DC 5229; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore the Board concludes that the overall disability picture presented warrants no more than a noncompensable evaluation under DC 5229.

The Board has considered whether the Veteran would be entitled to a higher or separate rating under any other diagnostic code.  The only other possibilities for a higher disability rating would be under DC 5226 for ankylosis and under DC 5154 for amputation of the long finger.  However, the Veteran's right middle finger disability has not shown to be manifested by any ankylosis and there are no other pertinent physical findings.  The Board has considered the evidence to determine whether any additional functional loss due to pain and weakness on use results in impairment/disability equivalent to amputation.  Functional impairment comparable to amputation is simply not shown.  As such, a compensable rating pursuant to DCs 5154 and 5226 are not warranted.  

For the foregoing reasons, there is insufficient evidence to support a compensable rating for the right middle finger disability.

In reaching this determination, the Board acknowledges that the recent 2015 VA examination report notes that the VA examiner did not review the claims file, but finds that the Veteran's right finger claim has not been prejudiced.  As noted above, when the issue is the rating of a disability that has already been service-connected, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner). 

In this case, the VA examiner documented the Veteran's symptoms and complaints related to his right middle finger disability, which were consistent with the evidence contained in the claims file.  The examiner also performed a physical examination of the Veteran, recorded range-of-motion findings, completed repetitive testing, and included findings relevant to rating the Veteran's disability according to the rating criteria.  Accordingly, the Board finds that despite the fact that the examiner did not review the claims file, the October 2015 VA examination report is adequate for the purpose of making a decision on this claim.  

II. Painful Surgical Scar Right Middle

The Veteran's residual scar of the right middle finger is currently rated as 10 percent disabling under DC 7804.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code.

Under DC 7804, one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118.

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2010 and 2015.  

During VA examination in November 2010.  Examination revealed a scar at the volar aspect of the right middle finger, which measured 0.8 cm by 0.3 cm.  The scar was non-tender and flat, but not linear.  There is no inflammation, edema, or keloid formation. The scar was non-disfiguring and there is no limitation of motion or function.  The diagnosis was status post fracture right hand, middle finger, status post surgery with residual scar.

The Veteran was most recently examination by VA in December 2014.  He reported the finger was very sensitive and painful and that the scar is hypersensitive to touch.  He also reported that when he types/grabs/grips his finger hurts.  Examination revealed a single scar located on the dorsal side of his distal third finger.  The scar was not smooth, but rather a bit rough and hypertrophic.  The scar was superficial and was not unstable or deep.  There was no limitation of function or other disabling effects such as muscle or nerve damage.  The scar did not impact the Veteran's ability to work.

Applying the Veteran's symptomatology to the rating criteria, the Board finds that a compensable evaluation is not warranted.  In this case, there is no evidence of more than one scar as a residual of the right middle finger surgery.  Thus, combining ratings for separate scars is not for consideration.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating for under DC 7804 for a single scar.  

There is no other diagnostic code pertaining to scars which could provide a higher disability rating.  In this case, DC 7800 is not applicable as it relates specifically to scars of the head, face, or neck.  A higher evaluation under DC 7801 requires a deep and nonlinear scar of any area of at least 12 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118.  Consideration of the criteria under DC 7802 is also not warranted, as the highest evaluation allowed under this diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with the scar and the scar has been found to have no impact on the Veteran's ability to work.  Without any medical evidence of greater impairment, the claim must be denied.  

ORDER

An initial compensable disability rating for status post fracture and surgery middle finger, right hand is denied.

An initial disability rating greater than 10 percent for painful surgical scar of the middle right finger is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


